DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it begins with the phrase “Disclosed are,” i.e., a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 2 recites “at least about 100 C.” This is a range with an unbounded upper limit, and, therefore, encompasses a temperature so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a temperature of 500 C, 1000 C or 5000 C (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
Claims 10 and 11 are each rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 10 and 11 recite “of at least about 3” and “of at least about 1,” respectively. These are ranges with an unbounded upper limit, and, therefore, encompass an iSOR so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for an iSOR of 10, 100 or 1000 (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2, 10 and 11 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 10 and 11 each recite a range that includes an unbounded upper limit (see 35 USC 112(a) rejections as set forth above).    These ranges lack an unbounded upper limit, and, as such, it is unclear as to the extent of temperature and/or iSOR Applicant is intending to seek patent protection of; as such, the claims are rendered indefinite.
Claim 4, as well as claims 8 and 9, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “the solvent-recovery phase injection fluid comprises between about 0 wt% and about 5 wt% NCG.”  However, independent claim 1, upon which claim 4 depends, requires wherein the solvent-recovery phase comprises an NCG.  As such, it is unclear as to how the solvent recovery phase can indeed include 0 wt% of the NCG when such appears to be required in independent claim 1.  
Claims 8 and 9 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claims 8 and 9 recite the phrase “casing-gas reinjection protocol” without fully specifying the protocol.  It is unclear if Applicant intends specific steps and/or elements to be encompassed by the phrase, and, thus by the claim, or if the mere reinjection of a casing gas suffices to provide for such.  Clarification is required. 
Claims 10 and 11 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claims 10 and 11 use the acronym iSOR, and, also, use SAP and SDP, respectively, without defining such in the claims.  As such, it is unclear what Applicant intends to require by the recitation iSOR, SAP and SDP with regard to claim construction.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khaledi et al. (US 2019/0032460).
With respect to independent claim 1, Khaledi et al. discloses a method of producing hydrocarbons and recovering solvent from a subterranean reservoir, comprising: 
orchestrating a production phase by injecting a production-phase injection fluid into the reservoir and modulating production of hydrocarbon-containing fluids ([0086]; [0110]), wherein: 
the injecting of the production-phase injection fluid is defined at least in part by a production- phase injection profile comprising: (i) a production-phase injection-fluid composition that is constant or variable, (ii) a production-phase injection-fluid temperature that is constant or variable, and (iii) a production-phase injection rate that is constant or variable ([0110]; the Examiner notes, each of (i)-(iii) only have two options, i.e., they can be constant or they can be variable, and, as such, it would have been obvious to provide for the constant or variable option for each of (i)-(iii) since those are the only two alternatives possible for each of (i)-(iii)), 
the injection-fluid composition comprises a solvent that has a liquid phase, a vapour phase, and a vapourization curve that can be used to define the dominant state of the solvent under reservoir conditions ([0111]-[0112]; [0114]; [0127]), and 
the orchestrating of the production phase yields a production-phase bottom-hole pressure-temperature condition that lies above the vapourization curve of the solvent ([0114]; [0117]; [0127]); and 
orchestrating a solvent-recovery phase by injecting a solvent-recovery-phase injection fluid into the reservoir and modulating production of solvent-containing fluids from the reservoir ([0117]; [0122]-[0123]; [0128]-[0129]; [0140]-[0142]), wherein: 
the injecting of the solvent-recovery-phase injection fluid is defined at least in part by a solvent-recovery-phase injection profile comprising: (i) a solvent-recovery-phase injection- fluid composition that is constant or variable and that comprises a non-condensable gas (NCG), (ii) a solvent-recovery-phase injection-fluid temperature that is constant or variable, and (iii) a solvent-recovery-phase injection rate that is constant or variable ([0113]; [0128]-[0129]; [0139]; [0140]-[0142]; the Examiner notes, each of (i)-(iii) only have two options, i.e., they can be constant or they can be variable, and, as such, it would have been obvious to provide for the constant or variable option for each of (i)-(iii) since those are the only two alternatives possible for each of (i)-(iii)); and 
the solvent-recovery injection profile is selected based on the production-phase injection profile and production-well inflow parameters measured during the solvent-recovery phase to provide a solvent-recovery-phase bottom-hole pressure-temperature condition that lies below the vapourization curve of the solvent during at least part of the solvent-recovery phase ([0142]).  
With respect to dependent claim 2, Khaledi et al. discloses wherein the production-phase injection-fluid composition comprises at least about 95 wt. % solvent ([0143], wherein the solvent used as the production phase injection fluid is a mixture of hydrocarbons; [0158]), the solvent-recovery-phase injection-fluid composition comprises at least about 95 wt. % NCG ([0143], wherein the NCG utilized is a mixture of methane and carbon dioxide, i.e., only NCGs), and the solvent-recovery-phase injection-fluid temperature is at least about 100 C ([0157]).    
With respect to dependent claim 3, Khaledi et al. discloses wherein the production-phase injection-fluid composition comprises at least about 99 wt. % solvent ([0143], wherein the solvent used as the production phase injection fluid is a mixture of hydrocarbons; [0158]), the solvent-recovery-phase injection-fluid composition comprises at least about 99 wt. % NCG ([0143], wherein the NCG utilized is a mixture of methane and carbon dioxide, i.e., only NCGs), and the solvent-recovery-phase injection-fluid temperature is between about 150 C and about 200 C ([0157]).  
With respect to dependent claim 4, Khaledi et al. discloses wherein: (i) the production-phase injection-fluid composition comprises between about 50 wt. % and about 95 wt. % solvent ([0158]), (ii) the solvent-recovery- phase injection-fluid composition comprises between about 0 wt. % and about 5 wt. % NCG, and (iii) the solvent-recovery-phase injection-fluid composition comprises between about 95 wt. % and about 100 wt. % steam ([0114], wherein in conventional methods, a VAPEX method is followed by steam injection to evaporate and then condense the solvent, thereby providing for a solvent-recovery phase bottom hole pressure temperature condition that lies below the vaporization curve of the solvent during at least part of the solvent recovery phase, as required by claim 1).  
With respect to dependent claim 5, Khaledi et al. discloses wherein: (i) the production-phase injection-fluid composition comprises between about 50 wt. % and about 95 wt. % solvent ([0158]).  The reference further suggests wherein injection is eventually changed to NCG and no steam is required ([0139]), thereby suggesting the solvent recovery phase injection fluid composition as gradually changed ([0099]) so that the solvent-recovery phase injection fluid comprises between about 80-100 wt% NCG and 0-20 wt% steam as claimed.  With regard to the timing of such a change as over up to 24 months, since Khaledi et al. suggests the timing as gradual, it is the position of the Office that the determination of amount of time necessary for such a gradual change would have been obvious to one having ordinary skill in the art since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed time frame as critical and it is unclear if any unexpected results are achieved by using such.  Since the solvent recovery fluid of Khaledi et al. achieves enhanced solvent recovery, it does not appear that such would be considered an unexpected result of using the presently claimed time frame, and, as such, the determination of such a gradual change time frame would be achievable through routine experimentation in the art.
With respect to dependent claim 6, Khaledi et al. discloses wherein: (i) the production-phase injection-fluid composition comprises between about 3 wt. % and about 50 wt. % solvent ([0158]).  The reference suggests the injection of steam with such a solvent ([0158]), as well as wherein the heat from the steam may be stored in the reservoir to serve as the heating agent for the NCG ([0113]).  As such, the heating agent, i.e., remaining steam from the end of the production phase injection fluid can be considered to provide for the initial solvent recovery phase injection fluid, thereby suggesting a solvent recovery phase injection fluid that initially comprises about 0 wt. % NCG and between about 95 wt. % and about 100 wt. % steam, with steam content decreasing non-monotonically so that the solvent-recovery-phase injection-fluid comprises between about 90 wt. % and about 100 wt. % NCG, and between about 0 wt. % and about 10 wt. % steam ([0113], wherein the solvent recovery phase injection fluid is substantially comprised of NCG).  With regard to the timing of such a change as after three years or less, since Khaledi et al. suggests the timing as gradual, it is the position of the Office that the determination of amount of time necessary for such a gradual change would have been obvious to one having ordinary skill in the art since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed time frame as critical and it is unclear if any unexpected results are achieved by using such.  Since the solvent recovery fluid of Khaledi et al. achieves enhanced solvent recovery, it does not appear that such would be considered an unexpected result of using the presently claimed time frame, and, as such, the determination of such a gradual change time frame would be achievable through routine experimentation in the artafter 
With respect to dependent claim 7, Khaledi et al. discloses wherein: (i) the production-phase injection-fluid composition comprises between about 3 wt. % and about 50 wt. % solvent ([0158]).  The reference suggests wherein the NCG injected may be a 50%/50% mole mixture of methane and carbon dioxide ([0123]), as well as wherein the solvent recovery phase injection fluid is substantially comprised of/is the NCG ([0113]), thereby suggesting the solvent recovery phase comprise between about 80-100% NCG as claimed.  Khaledi et al. further suggests a gradual change from heavy oil production mode to solvent recovery process ([0099]).  Although silent to such as of up to about 12 months, since Khaledi et al. suggests the timing as gradual, it is the position of the Office that the determination of amount of time necessary for such a gradual change would have been obvious to one having ordinary skill in the art since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed time frame as critical and it is unclear if any unexpected results are achieved by using such.  Since the solvent recovery fluid of Khaledi et al. achieves enhanced solvent recovery, it does not appear that such would be considered an unexpected result of using the presently claimed time frame, and, as such, the determination of such a gradual change time frame would be achievable through routine experimentation in the art
With respect to dependent claims 10 and 11, Khaledi et al. discloses wherein the production phase can be a variety of solvent based heavy oil extraction processes including SAGD, SA-CSS, SA-SAGD, VAPEX, SEP, etc ([0110]) and further specifies amounts of solvent included as less than 50% and greater than 50% ([0158]), thereby suggesting the production phase as both SAP and SDP production phases.  The reference additionally suggests the determination of ISOR ([0087]).  Although silent to the specific iSOR of the production phase prior to orchestrating the solvent-recovery phase, since Khaledi et al. discloses both SAP and SDP production phrases, it would have been obvious to one having ordinary skill in the art to achieve an ISOR during such as claimed since the reference clearly suggests the use of the same production phases as Applicant, and, as such, the determination of optimal ISOR therefrom would be achievable through routine experimentation in the art since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed iSOR values as critical and it is unclear if any unexpected results are achieved by providing for such.  Since Khaledi et al. suggests the use of the same production phases followed by the same solvent recovery phase so as to increase recovery of solvent from the formation, it does not appear that such would be considered an unexpected result of achieving the instantly claimed iSOR in the production phase, and, as such, the determination of optimal iSOR therefore would be achievable through routine experimentation in the art.
With respect to dependent claims 12 and 13, Khaledi et al. discloses wherein the solvent recovery phase is preceded by recovery of fluids from the formation during the orchestrating of the production phase, wherein such a solvent recovery phase may be a late life or end of life phase ([0099]).  The reference, however, fails to explicitly disclose the recovery factor thereof, and, therefore, fails to disclose wherein the orchestrating of the solvent-recovery phase is preceded by a recovery factor of at least about 50%/ at least 60% during the orchestrating of the production phase, as claimed.  Since Khaledi et al. discloses wherein the solvent recovery phase is typically conducted as a late life/end of life phase, it would have been obvious to one having ordinary skill in the art to precede such by a recovery factor of at least 50%/at least 60% since such recovery during a late life/end of life phase of production would be determinable through routine experimentation in the art in order to provide for improved hydrocarbon production and optimal solvent recovery since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed recovery factor as critical and it is unclear if any unexpected results are achieved by providing for such.  Since Khaledi et al. suggests the use of the same production phases followed by the same solvent recovery phase so as to increase recovery of solvent from the formation, it does not appear that such would be considered an unexpected result of preceding the solvent recovery phase by a recovery factor as claimed, and, as such, the determination of optimal recovery factor to precede the solvent recovery process by would be achievable through routine experimentation in the art.
With respect to dependent claim 14, Khaledi et al. discloses wherein the solvent comprises propane, butane, diluent, natural gas condensate, an alcohol, and amine, or a combination thereof ([0100]; [0143]; [0155]).  
With respect to dependent claim 15, Khaledi et al. discloses wherein the solvent comprises propane ([0100]; [0143]; [0155]).    
With respect to dependent claim 16, Khaledi et al. discloses wherein the NCG comprises the NCG comprises methane, air, flue gas, CO2, 02, N2, or a combination thereof ([0123]; [0139]; [0143]).  
With respect to dependent claim 17, Khaledi et al. discloses wherein the NCG comprises methane ([0123]; [0139]; [0143]).  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khaledi et al. as applied to claim 4 above, and further in view of Ben-Zvi et al. (CA 2884990 – cited and provided by Applicant).
With respect to depending claims 8 and 9, Khaledi et al. fails to explicitly disclose a requirement for a casing-gas reinjection protocol.  As such, it would appear to suggest the production phase injection fluid may indeed be free of a casing-gas reinjection protocol as such does not appear to be deemed necessary and/or required and, therefore, the choice to not provide for such in the method of Khaledi et al. would be obvious to one having ordinary skill in the art.  Ben-Zvi et al. suggests methods wherein casing gas management is required due to components thereof, wherein such may include a system wherein the produced hydrocarbons comprise bitumen; the methods of use therewith include producing a casing gas from a production well used with an SAGD architecture and mixing such a produced casing gas with high pressure steam for injection into the hydrocarbon reservoir.  It is further suggested wherein it is not necessary for a formation to include a gas cap for the re-injection of casing gas to be viable.  Therefore, it would have been an obvious matter of choice and design to one having ordinary skill in the art to include or not include a casing-gas reinjection protocol within the method of Khaledi et al. in those instances wherein casing gas management may be required.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khaledi et al. as applied to claim 1 above, and further in view of Kerr (US 2014/0096960).
Khaledi et al. discloses the method as set forth with respect to claim 1, above, wherein the method is applicable to a formation containing bitumen and the production phase injection fluid includes a solvent based fluid.  The reference, however, fails to disclose such as a thin pay reservoir having a height as claimed.  Kerr teaches recovery of hydrocarbons from a bitumen containing reservoir wherein solvent aided recovery of the bitumen methods suggested include some of the same disclosed by Khaledi et al.; such methods are further suggested as applicable to thin pay bitumen reservoirs ([0110]-[0165]); thin pay zones are further defined as those having less than about 25 meters of thickness ([0199]).  Since both Khaledi et al. and Kerr suggest treatment of bitumen containing reservoirs with solvent aided recovery methods, wherein Kerr further suggests the applicability of such methods to thin bitumen reservoirs, such reservoirs having a thickness overlapping the range instantly claimed, it would have been obvious to one having ordinary skill in the art to try the method of Khaledi et al. in a thin pay reservoir as claimed since, as suggested by Kerr, such methods of solvent aided recovery disclosed by Khaledi et al. are known to be used in thin bitumen reservoirs in order to mobilize the hydrocarbons therein and therefore, one of ordinary skill would recognize the ability to conduct such methods in a thin reservoir in order to mobilize the bitumen therein and provide for solvent recovery therefrom subsequent to the method being conducted. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0025858 discloses recovery of bitumen by circulating hot solvent and recovering the solvent using a non-condensable gas.
WO 2015/000066 discloses the use of solvent to improve hydrocarbon production efficiency wherein the concentration of co-injected solvent is tapered down over time as the iSOR increases until no more solvent is co-injected, which then marks the point at which NCG injection with steam can be initiated.
US 10,190,400 discloses the injection of one or more hydrocarbon solvents which may then be recovered by injecting an NCG.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/30/22